Fourth Court of Appeals
                                  San Antonio, Texas
                                         April 18, 2016

                                     No. 04-15-00644-CV

               Bret RADCLIFFE, Robert Radcliffe, and Mamba Minerals, LLC,
                                      Appellants

                                               v.

                                TIDAL PETROLEUM, INC.,
                                        Appellee

                 From the 218th Judicial District Court, La Salle County, Texas
                              Trial Court No. 13-07-00176-CVL
                         Honorable Donna S. Rayes, Judge Presiding


                                        ORDER
        Appellants’ reply brief was filed on March 23, 2016. See TEX. R. APP. P. 38.3. On April
15, 2016, appellee Tidal Petroleum, Inc. filed a response to Appellant’s reply brief and a motion
for extension of time to file the response.
      Appellee’s motion is GRANTED. Appellee’s response to Appellants’ reply brief is
deemed timely filed.

       It is so ORDERED on April 18, 2016.

                                                           PER CURIAM



       ATTESTED TO: ___________________________________
                    Keith E. Hottle
                    Clerk of Court